       Case 7:20-cv-00329 Document 53 Filed on 09/09/21 in TXSD Page 1 of 1
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                                                                         September 09, 2021
                            UNITED STATES DISTRICT COURT
                                                                                          Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
         Plaintiff,                                §
                                                   §
VS.                                                §
                                                     CIVIL ACTION NO. 7:20-cv-00329
                                                   §
0.382 ACRES IN STARR COUNTY,                       §
TEXAS; JESUS ALVAREZ, JR.; et al.,                 §
                                                   §
         Defendants.

                                              ORDER

         The Court now considers the “Joint Notice of Settlement in Principle Between the United

States of America and the Defendants.”1 Therein, the parties provide that “they have reached a

settlement in principle that, once finalized, will resolve this matter entirely.”2 They further provide

that they “are in the process of finalizing language that will require approval from the U.S. Customs

and Border Protection, U.S. Department of Homeland Security, and U.S. Department of Justice.”3

         In light of these representations the Court CONTINUES the parties’ September 14th status

conference until Tuesday, October 12, 2021 at 9 a.m. and ORDERS the parties to file a status

report by October 1, 2021 unless closing documents are filed before that date.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 9th day of September 2021.


                                                   ___________________________________
                                                                 Micaela Alvarez
                                                           United States District Judge


1 Dkt. No. 51.
2 Id. at 1.
3 Id.




1/1
